COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bray and Senior Judge Hodges
Argued at Norfolk, Virginia


STAR NEWS, INC.
                                       MEMORANDUM OPINION * BY
v.   Record No. 1785-96-1              JUDGE RICHARD S. BRAY
                                          JANUARY 6, 1998
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF GLOUCESTER COUNTY
                       John M. Folkes, Judge
           H. Louis Sirkin (Damian T. Horne; Sirkin,
           Pinales, Mezibov & Schwartz; Horne, West &
           McMurtrie, on brief), for appellant.

           Eugene Murphy, Assistant Attorney General
           (Richard Cullen, Attorney General, on brief),
           for appellee.



      Star News, Inc. (Star) was convicted for distributing

obscene material and four additional counts of like distribution

as second or subsequent offenses, each violations of Code

§ 18.2-374, punishable in accordance with Code §§ 18.2-380 and

18.2-381, respectively.     On appeal, Star argues that (1) it was

erroneously convicted of second and subsequent offenses, and (2)

that Code § 18.2-374 contravenes Article I, Section 12 of the

Constitution of Virginia.    Finding no error, we affirm the

convictions.

                                  I.

      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.




                                   1
     Star is a Virginia corporation engaged in the sale of books,

magazines and other publications and the sale and rental of

videotapes, much of which is adult-oriented.   A grand jury

indicted Star for distributing obscene material through the sale

of a videotape on January 24, 1996, a misdemeanor pursuant to

Code § 18.2-380.   The same grand jury also indicted Star for five

later instances of similar conduct, but as second or subsequent

offenses, each a felony under Code § 18.2-381.
     Star moved the trial court to dismiss all indictments,

denouncing the operative statutes as violative of both the

federal and state constitutions, and arguing also that the felony

indictments impermissibly charged distribution as second or

subsequent offenses although Star had not previously been

convicted of such crime.   The trial judge denied the motion, and

Star pled guilty to five of the six indictments in accordance

with a plea agreement which preserved Star's right to appeal "all

issues decided adversely to it."

                                II.

     Code § 18.2-381 provides that:
          Any person, firm, association or corporation
          convicted of a second or other subsequent
          offense under §§ 18.2-374 through 18.2-379
          shall be guilty of a Class 6 felony.
          However, if the person, firm, association or
          corporation convicted of such subsequent
          offense is the owner of the business
          establishment where each of the offenses
          occurred, a fine of not more than $10,000
          shall be imposed in addition to the penalties
          otherwise prescribed in this section.




                                   2
Star first contends that Code § 18.2-381 applies only when the

accused has been convicted of a prior obscenity offense because

the penal statute must be strictly construed, with any ambiguity

resolved in Star's favor.

     Contrary to Star's argument, however, an "enhanced

punishment may be applied where there are multiple convictions

for separate offenses in a simultaneous prosecution."     Mason v.

Commonwealth, 16 Va. App. 260, 262-63, 430 S.E.2d 543, 544

(1993); see also Ansell v. Commonwealth, 219 Va. 759, 763, 250
S.E.2d 760, 763 (1979).   The accused in Mason was convicted of

two distinct drug offenses in a single trial and received an

enhanced punishment for one offense as a "second or subsequent

offense" pursuant to Code § 18.2-248(C).   In affirming, we

determined that imposition of the enhanced penalty for the

offense did not require proof of a previous conviction for a like

crime.   Mason, 16 Va. App. at 262-63, 430 S.E.2d at 544.     Thus,

once Star was convicted for a violation of Code § 18.2-374, the

subsequent sales were properly subject to the enhanced

punishments prescribed by Code § 18.2-381.

     "Concededly, because the statute is penal in nature, it must

be strictly construed, and any ambiguity or reasonable doubt as

to its meaning must be resolved in [Star's] favor.   'This does

not mean, however, that [Star] is entitled to a favorable result

based upon an unreasonably restrictive interpretation of the

statute.'"   Mason, 16 Va. App. at 262, 430 S.E.2d at 543.     While




                                 3
statutes may specifically require prior conviction as a predicate

to enhanced punishment, see e.g., Code §§ 18.2-57.2; 18.2-67.5:2;

18.2-67.5:3; 18.2-104, the legislature did not include such

provision in Code § 18.2-381.




                                4
                              III.

     Star next argues that, although the Virginia obscenity

statutes do not violate the United States Constitution, Article

I, Section 12 of the Constitution of Virginia is more expansive

than the First Amendment, "providing that -- 'any citizen may

freely speak, write and publish his sentiments on all subjects.'"

 Robert v. Norfolk, 188 Va. 413, 420, 49 S.E.2d 697, 700 (1948).

Therefore, it reasons that, although obscenity is not speech

protected by the First Amendment, Miller v. California, 413 U.S.
15 (1973), a different result would pertain under the Virginia

Constitution.

     Again, Star's contention is without merit.   In Goldstein v.

Commonwealth, 200 Va. 25, 104 S.E.2d 66 (1958), the accused

maintained that Code § 18-113, the predecessor to the instant

statutes, "violate[d] the provisions of the First and Fourteenth

Amendments to the Constitution of the United States and the Due

Process Clause of the Constitution of Virginia with respect to

freedom of the press and speech."    Id. at 27, 104 S.E.2d at 67.

The Court recognized that the crime of publishing and

distributing obscene materials must be defined with appropriate

definiteness to satisfy due process, but clearly held that

obscenity is unprotected by the Constitution of Virginia.     Id.;

see also Bennefield v. Commonwealth, 21 Va. App. 729, 739-40, 467

S.E.2d 306, 311 (1996).

     Accordingly, we affirm the convictions.



                                5
    Affirmed.




6
Benton, J., concurring and dissenting.



     I concur in Parts I and III of the opinion.   For the reasons

I have previously stated in Mason v. Commonwealth, 16 Va. App.

260, 263-65, 430 S.E.2d 543, 544-46 (1993) (Benton, J.,

dissenting), I dissent from Part II.   Therefore, I would reverse

the felony convictions and dismiss the indictments.




                                7